PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/939,969
Filing Date: 4 Nov 2010
Appellant(s): May, Parker



__________________
Andrew C. Aitken
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 6, 2016.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 4, 2015 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
NEW GROUNDS OF REJECTION
None
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The objection to the drawings and the rejections under 112(b) have been withdrawn.
(2) Response to Argument
Appellant correctly defines the keyboard in Hargreaves as having two segments that may be rotated for ergonomic reasons.  In rotating, the two segments allows for ergonomic hand positioning and also allows the segments to assume a plurality of positions.  
Appellant’s invention, as shown in Figures 4A and 4B and defined by the claims also shows a keyboard with two segments where the position of the segments may be changed by a first and a second swivel to assume a first and a second position.  Appellant has admitted in his brief that one of the purposes of the claimed invention is for allowing the user to type in a more comfortable configuration (i.e. ergonomic). While appellant uses the terms: position, orientation and rotate, pivot, swivel in describing Hargreaves and his invention in an attempt to distinguish his claims over the prior art, they do not present a patentable distinction since the different terms are synonymous.  The basic function, structure, and operation are not distinct.  The adjustments 
Appellant argues that Hargreaves does not disclose the invention in claim 1 because the claim requires the keypads to be “adjacent to the lateral side of the keyboard panel” and “wherein said first and said second keypads are in said second position, a user can manipulate the keys with [sic] while holding and supporting the keyboard panel while maintaining the hands in a fixed position.”  Further, appellant cites the definition of adjacent as including close or near.  According to the claims, the positioning is performed by the first and the second swivel.  It is noted that very little structural details are provided with respect to the critical swivels.  Also, missing is any details showing how the swivel is used to position the keypads.  All that is shown are items 325a and 325b in Figure 4A which seems to suggest a rotating motion which would be equivalent to what is shown in Hargreaves.  Also, noted are other important limitation found in the claims.  The claims recite that when the keypad is in the second position “a bottom row of keys on said keypads is closer to the first lateral side than when in said first position.”  This additional detail is important in understanding the invention since the claims do not specify the specific positions of the keypad--only that in the second position the bottom row is closer to the first lateral side than the first position.  First, this is substantially different than what is shown in Figures 4A and 4B which shows the second position where the bottom row keys are parallel to the lateral side.  The claims do not require this position.  The claims only require the bottom row to be closer to the adjacent side than when in the first position.  Second, since the length of the keypads, as shown, is greater than the height based on the shown pivot point in Figure 4A, when the keypads are rotated into the position as shown in Figure 3B the edge of the keypads would extend beyond the lateral edge. To achieve the position as shown in Figure 3A to the position 
Hargreaves does not specifically state the degree of rotation of the keypads.  Cols. 18-19 provides details on Figure 12 and teaches the concept of rotation the keys within a permissible range.  Thus, the reference suggests a substantial range.  Further, since the purpose of the rotation is for ergonomics, the rotation should accommodate any possible position of the hands because different people would find different positions to be ergonomic.  For example, an ergonomic desk that is height adjustable must accommodate the shortest person as well as the tallest person and not merely the average person.  In the case of Hargreaves, the direction and degree of rotation is not specified. However one of ordinary skill in the art would recognize that a wider degree of rotation would accommodate a wider number of users in different applications.  The limit would be 360 degree rotation.  When the keypads are rotated beyond 45 degrees from the standard position toward the lateral edge, the lower row of keys would be closer to the adjacent lateral side than in the first position.  This meets all of the claim limitations. 
Appellant argues that the Examiner’s reading of Hargreaves is not reasonable because the distance between the keyboard pad and the lateral side appear to be altered when the keypad is rotated.  The Examiner disagrees with this conclusory statement.  First, the Examiner is perplexed by how the mechanism in Hargreaves, which is similar to that in the instant application, can yield a different result.  Second, the claims and the specification of the instant application fails to teach how the distance measurement is to be made.  Simply by rotating a keypad in Hargreaves, it would appear the bottom row would move closer to the adjacent side by the rotational motion.  As stated above, the exaggerated positions in appellant’s application 
	Appellant also argues conclusory that the “keypads of Hargreaves cannot be reasonably considered to be located adjacent to the lateral edge of the keyboard.”  Since applicant has defined adjacent to be near, it is not clear how what is shown in Hargreaves is not near.  Adjacent is a relative term that does not connote a specific distance.  For example, a house would be adjacent to both a first house and a second house as long as the house is situated between the first and the second house.  The distance to the first house may be 100 feet and the distance to the second house may be a quarter mile.  Both are still considered adjacent regardless of the actual distance.
	Appellant also incorrectly argues that Hargreaves’ keypads do not occupy “two positions as claimed and the reference discloses no second position that is closer to the lateral edge than it is to the center of the keyboard.”  The two positions have been addressed above by the rotational motion.  The claims do not require the second position that is closer to the center of the keyboard.  Appellant’s is trying to make a strawman’s argument by attributing features not recited in the claims. 
	Appellant also claims that Hargreaves discloses keypads that are oriented on circular disks that rotate on a central axis.  This assertion is not supported. Appellant has also not shown that the keypads themselves are oriented around this central axis.  Thus, where the keys are not situated around the central axis, the rotation of the disks would not make the motions of the keys concentric as asserted by appellant.  Hargreaves also states that not all of the keys shown in Figure 12 may be rotated.  In such a configuration, the central axis may not be at the center of the keypad.  Further, any key or row or keys may be considered the bottom row.  Thus, the keys arguendo that the keys in Hargreaves rotate concentrically, it is not clear that the bottom row would not be closer to the lateral edge as the keys are rotated. If one were to measure the distance a row is from an edge by using the distance the left most edge of a key in the row is from the lateral edge, the rotation would place the left most edge closer to the lateral edge.  For illustration purposes, assume the esc key represents the lowest row.  As the keys are rotated counter clockwise, the distance the esc key is from the lateral edge is reduced as the keypad is rotated.
	Appellant argues that the purely function limitation “that in the second position, a user can manipulate the keys while holding and supporting the keyboard panel while maintaining hands in a fixed position” is a distinguishing difference.  Since an apparatus claim is defined by structure and not function, such a limitation should not be given patentable weight.  Appellant has not shown by illustration or description how this is performed or claimed the structure that would permit such a function.  The Examiner submits that since there is no disclosed structural differences between Hargreaves and appellant’s disclosed invention, they should inherently be capable of the same functions.  The cited portions in Hargreaves do not teach away from such capability. While Hargreaves envisions the use of thumbs for some keys, not all keys are necessary for all keyboards.  The conventional keyboard as shown in appellant’s disclosure would conventionally require the use of thumbs too. While appellant’s claim that Hargreaves teaches away from supporting the keyboard, the teaching does not meet the requirements for a teaching away since a keyboard may be held while still permitting typing. 
	Appellant also argues that the claims are distinguished by a rotation of up to 90 degrees.  As stated above, the teaching of ergonomics is a suggestion for this range.  Greater rotation 
	Claims should be given their broadest reasonable interpretation in view of the specification.  By not stating that in the second position the bottom row is parallel to the lateral side, the claimed keyboard does not have to assume the configuration as shown.  Further, even if this is considered a limitation, it would have been obvious that the teachings in Hargreaves would motivate one of ordinary skill in the art to create a keyboard with maximum rotation.
	With respect to the hinge element as recited in claims 8-9 and 15-20, appellant appears to mischaracterize the Olodort reference.  Figure 3B of appellant’s application shows the device in a first configuration where the display faces the keys and the display may be folded on top of the keys in a folded configuration.  The hinge allows the display to be folded away from the keys.  This is exactly the same configuration as shown in Olodort.  While one of the teachings of Olodort is to create a foldable keyboard, the Examiner is not relying on such irrelevant teachings to meet the claim limitations.  Figure 1B of Olodort show the two folded configurations that meets the claim limitations.  The upper figure shows the device is a conventional configuration where the display may be folded on top of the keys to create a closed configuration. That would be equivalent to Figure 3B in appellant’s application.  The lower illustration in Figure 1B of Olodort would be equivalent to figure 4A in appellant’s application.  Therefore, since the structure shown is the same, one would expect the same functionality.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALBERT K WONG/
Albert K. Wong

Conferees:
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689           

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683                                                                                                                                                                                                                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.